11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

In the interest of A.R.                          * From the 35th District
and B.N., children,                                Court of Brown County,
                                                   Trial Court No. CV10-04-123.

No. 11-12-00266-CV                               * June 12, 2014

                                                * Memorandum Opinion by Willson, J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the order
of the trial court is in all things affirmed. The costs incurred by reason of this appeal
are taxed against Gina Mize.